Case 2:19-cv-01732-SJF-GRB Document 1 Filed 03/26/19 Page 1 of 8 PageID #: 1



Alan H. Weinreb, Esq.
THE MARGOLIN & WEINREB LAW GROUP, LLP
165 Eileen Way, Suite 101
Syosset, New York 11791
Telephone: (516) 945-6055
alan@nyfclaw.com

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
WILMINGTON PT CORP.,
                                                      Plaintiff,
                                                                            VERIFIED COMPLAINT
                          -against-

CAROL TAORMINA AND FRANCESCO TAORMINA,
                                                      Defendant(s).
------------------------------------------------------------------------X



        Plaintiff, Wilmington PT Corp. (“Wilmington” or “Plaintiff”), by and through its attorneys,

The Margolin & Weinreb Law Group, LLP as and for its Verified Complaint of foreclosure of the

premises and mortgage against Defendants Carol Taormina and Francesco Taormina (collectively

the “Defendants”), respectfully alleges upon information and belief as follows:

                                       NATURE OF THE ACTION

1.     This is an action brought pursuant to New York Real Property Actions and Proceedings Law,

       Section 1301 et seq., to foreclose on a mortgage encumbering the property commonly known

       as 12 Felix Avenue, Remsenburg, NY 11960 known on the Suffolk County Tax Map as

       District: 0900 Section: 380.00 Block: 02.00 Lot: 094.000 in the County of Suffolk and State

       of New York (the “Subject Property”). The Legal Description of the property is annexed

       hereto as Exhibit “A”.
Case 2:19-cv-01732-SJF-GRB Document 1 Filed 03/26/19 Page 2 of 8 PageID #: 2



                                            PARTIES

2.   Wilmington PT Corp. is a corporation organized under the laws of the State of Delaware,

     with its principal place of business located at 1688 Meridian Ave, Miami Beach, FL 33139

     For the purposes of diversity, Wilmington is a citizen of Delaware and Florida.

3.   Carol Taormina, upon information and belief, is a resident and citizen of the State of New

     York, having an address at 12 Felix Avenue, Remsenburg, NY 11960 or 23 Green Street,

     Huntington, NY 11743. Carol Taormina is a necessary party defendant to this action by

     virtue of the fact that he (i) was present at the time of the execution of the Note and Mortgage

     (as such terms are defined below); (ii) is the borrower of the loan; and (iii) is the Mortgagor

     under the Mortgage.

4.   Francesco Taormina, upon information and belief, is a resident and citizen of the State of

     New York, having an address at 12 Felix Avenue, Remsenburg, NY 11960 or 23 Green

     Street, Huntington, NY 11743. Francesco Taormina is a necessary party defendant to this

     action by virtue of the fact that he (i) was present at the time of the execution of the Mortgage

     (as such terms are defined below); and (ii) is the Mortgagor under the Mortgage.

5.   Each of the above-named defendants has or claimed to have or may claim to have some

     interest in or lien upon said mortgaged premises or some part thereof, which interest or lien,

     if any, has accrued subsequent to, and is subject and subordinate to, the lien of said Mortgage.

                                JURISDICTION AND VENUE

6.   This Action is between citizens of different states. The amount in controversy, exclusive of

     interest and costs, exceeds $75,000.00. Therefore, jurisdiction is based upon diversity of

     citizenship pursuant to 28 U.S.C. §1332.
Case 2:19-cv-01732-SJF-GRB Document 1 Filed 03/26/19 Page 3 of 8 PageID #: 3



7.      Venue is deemed proper in this District pursuant to 28 U.S.C. §1391. A substantial part of

        the events giving rise to this action took place within the jurisdiction of this court and the

        Subject Property is located in this district.

                           AS AND FOR A FIRST CAUSE OF ACTION

8.      This action is brought to foreclose a mortgage made by Carol Taormina and Francesco

        Taormina set out as follows: Mortgage dated August 31, 2007 made by Carol Taormina and

        Francesco Taormina to National City Bank, to secure the sum of $200,000.00 and interest,

        recorded in Liber 21612, Page 126 in the Suffolk County Clerk’s Office on September 28,

        2007. Said lien covers premises known as 12 Felix Avenue, Remsenburg, NY 11960. A

        copy of the Mortgage is annexed as Exhibit “B”.

9.      On August 31, 2007, Carol Taormina executed and delivered a Note to National City Bank

        in the amount of $200,000.00. A copy of the Note with Allonges is annexed as Exhibit “C”.

10.     The Note was transferred by the affixation of proper Allonges to the Note and the Mortgage

        was assigned by Assignments of Mortgage as follows:

      a. Assignor: PNC Bank, N.A. successor by merger to National City Bank
         Assignee: Newport Beach Holdings, LLC
         Dated: April 21, 2011 Recorded: February 8, 2016
         Liber 22673, Page 994
      b. Assignor: Newport Beach Holdings, LLC
         Assignee: Trinity Financial Services, LLC
         Dated: October 28, 2013 Recorded: October 6, 2017
         Liber 22862, Page 604
      c. Assignor: Trinity Financial Services, LLC
         Assignee: Wilmington PT Corporation
         Dated: September 18, 2018 Recorded: October 17, 2018
         Liber 22969, Page 523

         Copies of the Assignments of Mortgage are annexed hereto as Exhibit “D”, respectively.

11.     Any applicable recording tax was duly paid at the time of recording said mentioned

        mortgage.
Case 2:19-cv-01732-SJF-GRB Document 1 Filed 03/26/19 Page 4 of 8 PageID #: 4



12.   Plaintiff is in physical possession and is the owner and holder of said original Note and

      Mortgage.

13.   Carol Taormina and Francesco Taormina have failed to comply with the terms and

      provisions of the said Mortgage and said instruments secured by the Mortgage, by failing to

      make the Monthly Payments due on the twentieth (20th) day of June, 2013 and the default

      continues to date.

14.   Plaintiff has complied with the contractual provisions in the loan documents in that Default

      Notices to cure were issued on December 19, 2018 to Carol Taormina and Francesco

      Taormina (the “Default Notices”) advising of possible acceleration of the loan and that by

      virtue of their continuing default under the Note and Mortgage, if the arrears are not cured,

      Plaintiff may declare that the outstanding principal balance due under the Note, together with

      all accrued interest thereon is immediately due and payable. The 90-day notice provided by

      RPAPL 1304(1) was issued on December 19, 2018 to Carol Taormina and Francesco

      Taormina. Plaintiff has complied with the registration requirements of RPAPL 1306(1).

      Copies of the Default Notices and 90-day notices with proof of mailing and registration are

      annexed hereto as Exhibit “E”.

15.   Pursuant to RPAPL Section 1302 as amended, the plaintiff has complied with all the

      provisions of Section 595a and Section 6-1 of the Banking Law and RPAPL Section 1304,

      except where it is exempt from doing so.

16.   As of the date herein, Carol Taormina and Francesco Taormina have failed to respond to the

      Default Notices.

17.   Due to the above-described default, Defendants Carol Taormina and Francesco Taormina

      are indebted to Plaintiff pursuant to the terms of the Note and Mortgage for:
Case 2:19-cv-01732-SJF-GRB Document 1 Filed 03/26/19 Page 5 of 8 PageID #: 5



      a. The unpaid principal amount due under the Note, and all accrued and unpaid interest and

         late charges which sum as of December 19, 2018 amounts to $244,263.15:

      b. Attorney’s fees and other costs and disbursements, payable to Wilmington PT Corp. under

         the terms of the Note, which will accrue until the amount due and payable under the Note

         is paid in full; and

      c. Any and all additional fees that are due or may become due and payable as provided under

         the terms and conditions of the Note and Mortgage are paid in full.

18.     Plaintiff requests that in the event that this action will proceed to judgment of foreclosure

        and sale, said premises should be sold subject to the following:

      a. Any state of facts that an inspection of the premises would disclose.

      b. Any state of facts that an accurate survey of the premises would show.

      c. Covenants, restrictions, easements and public utility agreements of record, if any.

      d. Building and zoning ordinances of the municipality in which the Mortgaged premises are

         located and possible violations of same.

      e. Any right of tenants or person in possession of the subject premises.

      f. Any equity of redemption of the United States of America to redeem the premises within

         120 days from date of sale.

      g. Prior lien(s) of record, if any.

19.     In the event that Plaintiff possesses any other lien(s) against said mortgaged premises either

        by way of judgment, junior mortgage or otherwise, Plaintiff requests that such other liens(s)

        shall not be merged in Plaintiff’s cause(s) of action set forth in this Complaint, but that

        Plaintiff shall be permitted to enforce said other lien(s) and/or seek determination of priority
Case 2:19-cv-01732-SJF-GRB Document 1 Filed 03/26/19 Page 6 of 8 PageID #: 6



      thereof in any independent action(s) or proceeding(s), including, without limitation, any

      surplus money proceedings.

20.   Plaintiff shall not be deemed to have waived, altered, released or changed the election

      hereinfore made, by reason of any payment after the commencement of this action, of any

      or all of the defaults mentioned herein, and such election shall continue and remain effective.

21.   No other action or proceeding has been commenced or maintained or is now pending at law

      or otherwise for the foreclosure of said Mortgage or for recovery of the said sum secured by

      said Note and Mortgage or any part thereof.

      WHEREFORE, the Plaintiff demands judgment that the Defendants and each of them and

all persons claiming under them or any of them, subsequent to the commencement of this action

and the filing of a notice of pendency thereof, be barred and foreclosed of and from all estate, right,

title, interest, claim, lien and equity of redemption of, in and to the said mortgaged premises and

each and every part and parcel thereof; that the premises may be decreed to be sold in one parcel,

according to law, subject to the terms set forth in this complaint; that the monies arising from the

sale thereof may be bought into Court; that the Plaintiff may be paid the amount due on the Note

and Mortgage as hereinfore set forth, with interest and late charges to the time of such payment

and the expenses of such sale, plus reasonable attorney’s fees, together with the costs, allowances

and disbursements of this action, and together with any sums from the dates incurred by Plaintiff

pursuant to any term or provision of the Note and Mortgage set forth in this complaint, or to protect

the lien of Plaintiff’s Mortgage, together with interest upon said sums from the dates of the

respective payments and advances thereof, so far as the amount of such monies properly applicable

thereto will pay the same; that this Court forthwith appoint a receiver of the rents and profits of

said premises during the pendency of this action with the usual powers and duties; and that
Case 2:19-cv-01732-SJF-GRB Document 1 Filed 03/26/19 Page 7 of 8 PageID #: 7



Defendant Carol Taormina may be adjudged to pay the whole residue (unless discharged of this

debt by the United States Bankruptcy Court), or so much thereof as the Court may determine to be

just and equitable, of the debt remaining unsatisfied after a sale of the mortgaged premises and the

application of the proceeds pursuant to the directions contained in such judgment, and that in the

event that Plaintiff possesses any other lien(s) against said mortgage premises either by the way of

judgment, junior mortgage or otherwise, Plaintiff requests that such other lien(s) shall not be

merged in Plaintiff’s cause(s) of action set forth in this complaint but that Plaintiff shall be

permitted to enforce said other lien(s) and/or seek determination of priority thereof in any

independent action(s) or proceeding(s), including, without limitation, any surplus money

proceedings, that an order be entered compelling that the tenants deliver possession of the premises

to Plaintiff, and that the Plaintiff may have such other and further relief, or both, in the premises,

as may be just and equitable.

Dated: March 26, 2018
       Syosset, New York
                                               Yours, etc.
                                               The Margolin & Weinreb
                                               Law Group, LLP
                                               Attorneys for Plaintiff


                                               By: /s/ Alan H. Weinreb
                                                       Alan H. Weinreb, Esq.
Case 2:19-cv-01732-SJF-GRB Document 1 Filed 03/26/19 Page 8 of 8 PageID #: 8



                               VERIFICATION BY ATTORNEY


     ALAN H. WEINREB, an attorney duly admitted to practice before the courts of this state

and associated with the attorneys of record for the plaintiff, affirms under the penalties of perjury

that: I have read the foregoing Complaint and the same is true to my own knowledge except as to

matters alleged to upon information and belief as to those matters I believe them to be true. The

grounds of my belief as to matters not based upon personal knowledge are communications with

plaintiff or officers and/or agents of plaintiff and copies of plaintiff’s records in my possession.

This affirmation is made by me because plaintiff is not in a county in which my firm has its office.

Dated: March 26, 2019
       Syosset, New York


                                              _/s/ Alan H. Weinreb
                                              ALAN H. WEINREB
